Citation Nr: 0910517	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right upper extremity, 
claimed as reflex sympathetic dystrophy, following surgical 
treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.N.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 16, 1975, to July 
24, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In September 2008, the appellant 
testified before the undersigned at a Board hearing at the 
RO.  A transcript of that hearing is of record.  At the 
hearing  and several weeks later, the Veteran submitted 
additional medical evidence and a decision by the Social 
Security Administration.  He waived review of this evidence 
by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This appeal originates from the Veteran's June 2006 claim for 
compensation under 38 U.S.C.A. § 1151 due to loss of use of 
the right hand due to surgery (open reduction internal 
fixation of the right scapholunate ligament including Kwire 
pinning and suture anchor repair) performed in March 2006.  

Under 38 U.S.C.A. § 1151, compensation benefits may be 
awarded for a "qualifying additional disability" in the same 
manner as if the additional disability were service 
connected.  The additional disability qualifies for 
compensation if it is not the result of the veteran's willful 
misconduct and if it was caused by hospital care, medical or 
surgical treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a).

While VA did obtain an opinion regarding whether the 
Veteran's reflex sympathetic dystrophy (RDS) pre-existed the 
March 2006 surgery and whether this condition was the result 
of carelessness, negligence, inappropriate treatment or 
surgery on the part of VA, there is no medical opinion that 
addresses the Veteran's other post operative right wrist 
conditions and symptoms, to include probable old scapholunate 
dissociation, chondrolysis of the mid carpal and radiocarpal 
joint, extensor lag on the right and small fingers, and 
status post severe synovitis of the wrist (for which a near-
complete wrist synovectomy due to ulnar-sided wrist pain was 
performed in February 2008).  More specifically, there is no 
medical opinion that addresses whether the Veteran's post 
operative right wrist conditions and symptoms represent a 
"qualifying additional disability," and, if so, whether the 
proximate cause of the additional disability is due to (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the performance of the March 2006 surgery; or (2) an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

The only opinion that comes close to an etiological opinion 
is an opinion rendered by a VA physician in December 2007 who 
remarked that the Veteran had no nerve injury by diagnostics 
to explain decrease range of motion of the small and ring 
fingers and that he could not explain the origin of the 
Veteran's decreased range of motion of his fingers or his 
hypersensitivity to pain around the incision at that time.

Based on the foregoing, it is necessary that the Veteran be 
afforded a new examination that clearly addresses the 
criteria outlined above for entitlement to compensation under 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A(d).

Also, regarding consent for the March 2006 right wrist 
procedure, there is a March 2006 surgery attending pre-op 
note stating that the benefits, risks and complications were 
described by the housestaff and had been addressed with the 
appellant.  It also refers to housestaff notes dated in 
February 17 for full details.  The claims file does not 
presently contain the February 17 detailed housestaff notes 
and these notes should be obtained.  This is especially so in 
view of the Veteran's assertion that he was told that nothing 
would be pinned, and documentation shows there was a 
scapholunate pinning (see hearing transcript, page 6).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private 
treatment records.

2.  Obtain the actual consent form for the 
March 10, 2006 right wrist surgery that 
the Veteran signed, along with the 
housestaff notes dated February 17, 2006, 
that detail the benefits, risks and 
complications that were addressed with the 
Veteran.

3.  Arrange for VA examination of the 
Veteran for an opinion as to the nature 
and extent of any "additional disability" 
attributable to the March 10, 2006, 
surgery of open reduction internal 
fixation of the right scapholunate 
ligament including K wire pinning and 
suture anchor repair, to include probable 
old scapholunate dissociation, 
chondrolysis of the midcarpal and 
radiocarpal joint, extensor lag on the 
ring and small fingers, and status post 
severe synovitis of the wrist (for which 
synovectomy due to ulnar-sided wrist pain 
was performed in February 2008).  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.

The examiner is requested to review the 
entire record, including complete VA 
medical records, and identify the 
condition of the Veteran's right wrist 
before and after the March 10, 2006, 
surgery.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the appellant 
suffered any additional disability as a 
result of the VA surgery on March 10, 
2006.  

If the examiner determines that it is at 
least as likely as not that the March 10, 
2006, surgery did cause additional 
disability, then the examiner should offer 
opinions on whether the evidence shows 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in the 
performance of the March 2006 surgery; or 
(2) an event not reasonably foreseeable.  

The examiner should provide an explanation 
of the rationale for each opinion.

The claims file, including a copy of this 
remand, must be provided to the examiner 
and that it was available for review 
should be noted in the examination report.

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of the 
right upper extremity, to include RSD, 
following surgical treatment at a VA 
facility.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

